     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 1 of 10 Page ID #:1




1    John C. Taylor, State Bar No. 78389
     Neil K. Gehlawat, State Bar No. 289388
2    TAYLOR & RING, LLP
     1230 Rosecrans Avenue, Suite 360
3    Manhattan Beach, California 90266
4    Telephone: (310) 209-4100
     Facsimile: (310) 208-5052
5
     Attorneys for Plaintiffs
6

7

8
                                UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11
     KIMBERLY COSTER, individually and as            )   CASE NO.
                                                     )
12   successor-in-interest to Joseph Parker          )   COMPLAINT FOR DAMAGES
     Hinton; JOHN HINTON, an individual,             )
13                                                   )      1. Fourth Amendment – Excessive
                                                     )   Force (42 U.S.C. § 1983)
14                      Plaintiffs,                  )      2. Fourteenth Amendment –
     vs.                                             )
15                                                   )   Substantive Due Process (42 U.S.C. §
                                                     )   1983)
16
     CITY OF BREA, a public entity;                  )
                                                     )      3. Municipal Liability (42 U.S.C. §
17   DOES 1-20, inclusive,                           )   1983)
                                                     )
18                                                   )      4. Battery (Wrongful Death and
                        Defendants.                  )   Survival Action)
19                                                   )      5. Violation of Bane Act (Cal. Civil
                                                     )
20                                                   )   Code § 52.1)
                                                     )      6. Negligence (Wrongful Death and
21                                                   )
                                                     )   Survival Action)
22                                                   )
                                                     )
23                                                   )   DEMAND FOR JURY TRIAL
24

25                               COMPLAINT FOR DAMAGES
26         1.     Plaintiffs Kimberly Coster and John Hinton (all together, “Plaintiffs”), for
27   their Complaint against Defendants City of Brea and Does 1-20, inclusive, allege as
28   follows:


                                                 1

                                       COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 2 of 10 Page ID #:2




1                                 JURISDICTION AND VENUE
2          2.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
3    1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the United States,
4    including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the United
5    States Constitution. The Court has supplemental jurisdiction over Plaintiffs’ claims
6    arising under state law pursuant to 28 U.S.C. § 1367(a), because those claims are so related
7    to the federal claims that they form part of the same case or controversy under Article III
8    of the United States Constitution.
9          3.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because (1) a
10   substantial part of the events or omissions giving rise to the claim occurred in this judicial
11   district; and (2) Defendants reside within this judicial district.
12                                             PARTIES
13         4.     Plaintiff Kimberly Coster is the biological mother of Joseph Parker Hinton
14   (“Decedent”). At all relevant times, Ms. Coster is and was a resident of Boise, Idaho. She
15   brings these claims individually and as successor-in-interest to Decedent. Her successor-
16   in-interest declaration pursuant to CCP section 377.32 is attached hereto as “Exhibit A.”
17         5.     Plaintiff John Hinton is the biological father of Decedent. At all relevant
18   times, Mr. Hinton is and was a resident of Boise, Idaho.
19         6.     At all relevant times, Defendant City of Brea (“City”) is and was a municipal
20   corporation existing under the laws of the State of California with the capacity to be sued.
21   The City is a chartered subdivision of the State of California with the capacity to be sued.
22   The City is responsible for the actions, omissions, policies, procedures, practices, and
23   customs of its various agents and agencies, including the Brea Police Department and its
24   agents and employees. The City was responsible for ensuring that the actions, omissions,
25   policies, procedures, practices, and customs of its employees and agents complied with
26   the laws of the United States and the State of California. At all relevant times, City was
27   the employer of Does 1-20. City is vicariously liable for the acts and omissions of Does
28   1-20, pursuant to California Government Code § 815.2.


                                                    2

                                          COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 3 of 10 Page ID #:3




1           7.     Does 1-20 are sworn police officers employed by City, who were involved
2    in the killing of Decedent. The names of Does 1-20 are unknown to Plaintiffs at this time,
3    who therefore sue such officers by fictitious names. Plaintiffs will amend their Complaint
4    to show the true names and capacities of Does 1-20 when they have been ascertained. At
5    all relevant times, Does 1-20 were acting under color of law and within the course and
6    scope of their respective duties as police officers and with the complete authority and
7    ratification of their principal, City.
8           8.     At all relevant times, each and every defendant was the agent of each and
9    every other defendant and had the legal duty to oversee and supervise the hiring, conduct
10   and employment of each and every defendant.
11          9.     On July 13, 2020, Plaintiffs filed a claim for damages with City pursuant to
12   applicable sections of the California Government Code. Plaintiffs’ claims have been
13   rejected by operation of law.
14                      FACTS COMMON TO ALL CLAIMS FOR RELIEF
15          10.    Plaintiffs repeat and re-allege each and every allegation in the above
16   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
17          11.    On February 25, 2020, officers from the Brea Police Department responded
18   to a call at Carbon Canyon Regional Park.
19          12.    When the officers arrived on scene, they made contact with Decedent, who
20   suffered from mental illness.
21          13.    Decedent did not pose an immediate threat of death or serious bodily injury
22   to any of the officers surrounding him. Despite this, officers from the Brea Police
23   Department fired their guns at Decedent and killed him.
24                                  FIRST CLAIM FOR RELIEF
25                  Fourth Amendment – Excessive Force (42 U.S.C. § 1983)
26                                        (Against Does 1-20)
27          14.    Plaintiffs repeat and re-allege each and every allegation in the above
28   paragraphs of this Complaint with the same force and effect as if fully set forth herein.


                                                    3

                                          COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 4 of 10 Page ID #:4




1          15.    Does 1-20 used excessive and unreasonable force against Decedent when
2    they shot and killed him. This conduct deprived Decedent of his right to be secure in his
3    person against unreasonable searches and seizures as guaranteed under the Fourth
4    Amendment and applied to state actors by the Fourteenth Amendment.
5          16.    As a result of the foregoing, Decedent lost his life. Up until the time of his
6    death, he experienced physical pain and emotional distress.
7          17.    The conduct of Does 1-20 was willful, wanton, malicious, and done with
8    reckless disregard for the rights and safety of Decedent, and therefore warrants the
9    imposition of punitive damages.
10         18.    Does 1-20 are liable for Decedent’s injuries and death, either because they
11   engaged in the above conduct, because they were integral participants in the above
12   conduct, or because they failed to intervene to prevent the above conduct.
13         19.    Plaintiffs bring this claim in their individual and representative capacities and
14   seek both survival and wrongful death damages. Plaintiffs also seek attorney fees.
15                               SECOND CLAIM FOR RELIEF
16          Fourteenth Amendment – Substantive Due Process (42 U.S.C. § 1983)
17                                       (Against Does 1-20)
18         20.    Plaintiffs repeat and re-allege each and every allegation in the above
19   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
20         21.    Plaintiffs each had a cognizable interest under the Due Process Clause of the
21   Fourteenth Amendment of the United States Constitution to be free from state actions that
22   would deprive them of life, liberty, or property in such a manner as to shock the
23   conscience, including state actions that interfere with Plaintiffs’ familial relationship with
24   their loved one and family member, Decedent.
25         22.    Decedent also had a cognizable interest under the Due Process Clause of the
26   Fourteenth Amendment of the United States Constitution to be free from state actions that
27   deprive him of life, liberty, or property in such a manner as to shock the conscience.
28



                                                    4

                                         COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 5 of 10 Page ID #:5




1          23.    The aforementioned actions of Does 1-20, along with undiscovered conduct,
2    shock the conscience, in that they acted with deliberate indifference to the constitutional
3    rights of Decedent and Plaintiffs or with purpose to harm unrelated to any legitimate law
4    enforcement objective.
5          24.    As a result of Does 1-20’s conduct, Decedent lost his life and Plaintiffs were
6    harmed.
7          25.    The conduct of Does 1-20 was willful, wanton, malicious, and done with
8    reckless disregard for the rights and safety of Decedent, and therefore warrants the
9    imposition of punitive damages.
10         26.    Plaintiffs bring this claim in their individual and representative capacities and
11   seek both survival and wrongful death damages. Plaintiffs also seek attorney fees.
12                                  THIRD CLAIM FOR RELIEF
13                              Municipal Liability (42 U.S.C. § 1983)
14                                            (Against City)
15         27.    Plaintiffs repeat and re-allege each and every allegation in the above
16   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
17         28.    Does 1-20 acted under color of law.
18         29.    The acts of Does 1-20 deprived Decedent and Plaintiffs of their particular
19   rights under the United States Constitution, as described above.
20         30.    Upon information and belief, the City has determined or will determine that
21   the conduct of Does 1-20 was within policy. To Plaintiffs’ knowledge, none of Does 1-
22   20 have been disciplined, reprimanded, retrained, suspended, or otherwise penalized in
23   connection with the incident. On information and belief, a final policymaker for the City
24   has ratified or will ratify the conduct of Does 1-20 and the bases for it.
25         31.    Plaintiffs further allege that the training policies of the City were not adequate
26   to train law enforcement officers to handle the usual and recurring situations with which
27   they must deal. Specifically, as evidenced by this incident, the City did not adequately
28   train its officers with respect to the use of deadly force and dealing with mentally unfit


                                                    5

                                         COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 6 of 10 Page ID #:6




1    individuals. Also, as evidenced by this incident, the City did not adequately train its
2    officers to intervene when other officers are observed to be acting unreasonably or using
3    excessive force. Plaintiffs allege that the City was deliberately indifferent to the obvious
4    consequences of its failure to train its police officers adequately. The failure of the City
5    to provide adequate training caused the deprivation of the Decedent’s and Plaintiffs’
6    rights.
7              32.   Upon information and belief, Plaintiffs further allege that the City maintained
8    unconstitutional customs, practices, and/or policies, including inter alia with respect to the
9    use of deadly force. Defendant City, including its relevant officials, whether named or
10   unnamed, had actual or constructive knowledge of these deficient policies, practices, and
11   customs, as evidenced by prior officer-involved shootings in the City of Brea.
12             33.   Based on the above, Plaintiffs contend that the City is directly liable under
13   42 U.S.C. § 1983 and Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978).
14             34.   Plaintiffs bring this claim in their individual and representative capacities and
15   seek both survival and wrongful death damages. Plaintiffs also seek attorney fees.
16                                 FOURTH CLAIM FOR RELIEF
17           Battery – Wrongful Death and Survival Action (California Common Law)
18                                       (Against All Defendants)
19             35.   Plaintiffs repeat and re-allege each and every allegation in the above
20   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
21             36.   Does 1-20, while working as city police officers, and acting within the course
22   and scope of their duties, used unreasonable and excessive force against Decedent. As a
23   result of the actions of Does 1-20, Decedent experienced pain and suffering and ultimately
24   died.
25             37.   The City is vicariously liable for the wrongful acts of Does 1-20 pursuant to
26   section 815.2(a) of the California Government Code.
27

28



                                                      6

                                           COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 7 of 10 Page ID #:7




1          38.    The conduct of Does 1-20 was willful, wanton, malicious, and done with
2    reckless disregard for the rights and safety of Decedent, entitling Plaintiffs to an award of
3    punitive damages.
4          39.    Plaintiffs bring this claim in their individual and representative capacities and
5    seeks both survival and wrongful death damages.
6                                  FIFTH CLAIM FOR RELIEF
7                         Violation of Bane Act (Cal. Civil Code § 52.1)
8                                      (Against All Defendants)
9          40.    Plaintiffs repeat and re-allege each and every allegation in the above
10   paragraphs of this Complaint with the same force and effect as if fully set forth herein.
11         41.    Does 1-20, while acting within the course and scope of their duties,
12   intentionally committed and attempted to commit acts of violence against Decedent,
13   including using unreasonable and excessive force or by integrally participating and failing
14   to intervene in the above acts.
15         42.    When Does 1-20 shot Decedent, they interfered with his civil rights,
16   including without limitation his right to be free from unreasonable seizures, to due process,
17   and to life, liberty, and property.
18         43.    Does 1-20 successfully interfered with the above civil rights of Decedent.
19         44.    The conduct of Does 1-20 caused Decedent’s death.
20         45.    The City is vicariously liable for the wrongful acts of Does 1-20 pursuant to
21   section 815.2(a) of the California Government Code.
22         46.    The conduct of Does 1-20 was willful, wanton, malicious, and done with
23   reckless disregard for the rights and safety of Decedent, entitling Plaintiffs to an award of
24   punitive damages.
25         47.    Plaintiffs bring this claim in their individual and representative capacities and
26   seek survival damages, wrongful death damages, statutory damages, and attorney fees.
27

28



                                                     7

                                           COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 8 of 10 Page ID #:8




1                                     SIXTH CLAIM FOR RELIEF
2       Negligence – Wrongful Death and Survival Action (California Common Law)
3                                         (Against All Defendants)
4           48.       Plaintiffs repeat and re-allege each and every allegation in the above
5    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
6           49.       The actions and inactions of Does 1-20 described above – together with
7    undiscovered conduct – were negligent and reckless.
8           50.       The following conduct, without limitation, fell below the standard of care:
9                     a.    The negligent tactics preceding and during the encounter with
10   Decedent;
11                    b.    The failure to properly and adequately assess Decedent’s mental health
12   condition; and
13                    c.    The negligent use of deadly force against Decedent.
14          51.       As a direct and proximate result of the conduct of Does 1-20 as alleged above,
15   together with other undiscovered conduct, Decedent experienced pain and suffering and
16   lost his life.
17          52.       Defendant City is vicariously liable for the wrongful acts of Does 1-20
18   pursuant to section 815.2(a) of the California Government Code.
19          53.       Plaintiffs bring this claim in their individual and representative capacities and
20   seek survival damages and wrongful death damages.
21                                       PRAYER FOR RELIEF
22          WHEREFORE, Plaintiffs request entry of judgment in their favor and against
23   Defendants as follows:
24          A.        For wrongful death damages, in an amount to be proven at trial;
25          B.        For survival damages, in an amount to be proven at trial;
26          C.        For punitive damages against the individual defendants in an amount to be
27   proven at trial;
28



                                                       8

                                            COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 9 of 10 Page ID #:9




1          D.       For statutory damages pursuant to Cal. Civil Code § 52.1 in an amount to be
2    proven at trial;
3          E.       For interest;
4          F.       For reasonable costs of this suit and attorneys’ fees; and
5          G.       For such further other relief as the Court may deem just, proper, and
6    appropriate.
7
     Dated: September 17, 2020                       TAYLOR & RING
8

9
                                                     By: /s/ Neil K. Gehlawat
10
                                                        John C. Taylor
11                                                      Neil K. Gehlawat
12
                                                        Attorneys for Plaintiffs

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    9

                                          COMPLAINT FOR DAMAGES
     Case 8:20-cv-01771-DOC-KES Document 1 Filed 09/17/20 Page 10 of 10 Page ID #:10




1
                                  DEMAND FOR JURY TRIAL
2           Plaintiffs hereby demand a trial by jury.
3
      Dated: September 17, 2020                    TAYLOR & RING
4

5

6
                                                   By: /s/ Neil K. Gehlawat
                                                      John C. Taylor
7                                                     Neil K. Gehlawat
8                                                     Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  10

                                        COMPLAINT FOR DAMAGES
